Title: From Benjamin Franklin to Félix Vicq d’Azyr, 1 March 1784
From: Franklin, Benjamin
To: Vicq d’Azyr, Félix



Sir,
Passy, March 1. 1784

I should be very happy to be present at the Reading of your Eloges of Messrs Sanchez & Hunter; but my Indisposition, the Stone, makes it extreamly inconvenient to me to use a Carriage on the Pavement, or to be confined long in a Room, so that I cannot have the Pleasure you propose to me so kindly of meeting the Society whom I highly respect, on Tuesday. With great Esteem I have the honour to be Sir, Your most obedient & most humble Servant

B Franklin
M. Vicq d’azyr

